Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 1 of 12 PageID #: 184




                     IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF SOUTH DAKOTA

                                                    )
TERRI BRUCE,                                        )
                                                    )
                        Plaintiff,                  )
                                                    )
v.                                                  )             Case No. 17-5080
                                                    )
STATE OF SOUTH DAKOTA and                           )
LAURIE GILL, in her official capacity as            )
Commissioner of the South Dakota                    )
Bureau of Human Resources                           )
                                                    )
                        Defendants.                 )
                                                    )


     EXPERT DISCLOSURE REPORT OF GEORGE RICHARD BROWN, MD, DFAPA


        I, George R. Brown, have been retained by counsel for Plaintiffs as an expert in

connection with the above-captioned litigation.

        1.      The purpose of this declaration is to offer my expert opinion on: (1) the medical

condition known as gender dysphoria; (2) the prevailing treatment protocols for gender

dysphoria; and (3) whether there is a legitimate medical basis for exclusion (ww) in the South

Dakota State Employee Health Plan for Fiscal Year 2015 (“SDSEHP” or the “Plan”) at page 56,

which categorically excludes coverage for “[s]ervices or drugs related to gender

transformations.”

        2.      In preparing this report, I reviewed a copy of the Plaintiff’s Complaint,

Defendants’ Answer, and the SDSEHP, which is attached as Exhibit B.

        3.      I have knowledge of the matters stated in this declaration and have collected and

cite to relevant literature concerning the issues that arise in this litigation.



                                                    1
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 2 of 12 PageID #: 185




                                PROFESSIONAL BACKGROUND

       4.      I am a Professor of Psychiatry and the Associate Chairman for Veterans Affairs in

the Department of Psychiatry at the East Tennessee State University, Quillen College of

Medicine. My responsibilities include advising the Chairman; contributing to the administrative,

teaching, and research missions of the Department of Psychiatry; consulting on clinical cases at

the University and at Mountain Home Veterans Health Administration (“VHA”) Medical Center,

where I also hold an appointment; and acting as a liaison between the VHA Medical Center and

the East Tennessee State University Department of Psychiatry. The majority of my work

involves researching, teaching, and consulting about health care in the military and civilian

transgender populations.

       5.      I also hold a teaching appointment related to my expertise with health care for

transgender individuals and research at the University of North Texas Health Services Center

(“UNTHSC”). My responsibilities include teaching and consultation with UNTHSC and the

Federal Bureau of Prisons staff regarding health issues for transgender individuals.

       6.      In 1979, I graduated Summa Cum Laude with a double major in biology and

geology from the University of Rochester in Rochester, New York. I earned my Doctor of

Medicine degree with Honors from the University of Rochester School of Medicine in 1983.

From 1983-1984, I served as an intern at the United States Air Force Medical Center at Wright-

Patterson Air Force Base in Ohio. From 1984-1987, I worked in and completed the United States

Air Force Integrated Residency Program in Psychiatry at Wright State University and Wright-

Patterson Air Force Base in Dayton, Ohio. A true and correct copy of my Curriculum Vitae is

attached hereto as Exhibit A.

       7.      I first began seeing patients in 1983. I have been a practicing psychiatrist since

1987, when I completed my residency. From 1987-1991, I served as one of the few U.S. Air
                                                 2
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 3 of 12 PageID #: 186




Force teaching psychiatrists. For the last 25 years, I have worked with both the Department of

Veterans Affairs and East Tennessee State University, Department of Psychiatry.

       8.      Over the last 35 years, I have evaluated, treated, and/or conducted research

personally with 600-1,000 individuals with gender dysphoria and other issues related to gender

identity and during the course of research-related chart reviews with over 5,100 patients with

gender dysphoria.

       9.      For three decades, my research and clinical practice has included extensive study

of health care for transgender individuals. See Brown Ex. A (CV). I have authored or coauthored

43 papers in peer-reviewed journals and 21 book chapters on topics related to gender dysphoria

and health care for transgender individuals, including the chapter concerning gender dysphoria in

Treatments of Psychiatric Disorders (3d ed. 2001), a definitive medical text published by the

American Psychiatric Association, and in all versions of the Merck Manual of Medical

Therapeutics from 1997 to date. The Merck Manual is the longest continuously published

medical text in the United States and is translated into dozens of languages. The 20th Edition is

currently in press.

       10.     I have served for more than 15 years on the Board of Directors of the World

Professional Association for Transgender Health (“WPATH”), the leading international

organization focused on health care for transgender individuals. WPATH has over 2,000

members throughout the world and is comprised of physicians, psychiatrists, psychologists,

social workers, surgeons, and other health professionals who specialize in the diagnosis and

treatment of gender dysphoria.

       11.     I was a member of the WPATH committee that authored and published in 2011

the current version of the WPATH Standards of Care (Version 7) (the “WPATH standards”).



                                                 3
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 4 of 12 PageID #: 187




The WPATH standards are the operative collection of evidence-based treatment protocols for

addressing the health care needs of transgender individuals. I also serve on the WPATH

committee that will author and publish the next edition of the Standards of Care (Version 8), as a

Co-Chair of a committee and an author.

       12.     Without interruption, I have been an active member of WPATH since 1987. Over

the past three decades, I have frequently presented original research work on topics relating to

gender dysphoria and the clinical treatment of transgender people at the national and

international levels, including at 1/3 of all medical schools in the United States and in 7

countries.

       13.     I have testified or otherwise served as an expert on the health issues of

transgender individuals in numerous cases heard by several federal district and tax courts. A true

and correct list of federal court cases in which I have served as an expert is contained in the

“Forensic Psychiatry Activities” section of my Curriculum Vitae, which is attached hereto as

Exhibit A.

       14.     In preparing this report, I relied on my scientific education and training, my

research experience, my knowledge of the scientific literature in the pertinent fields and my 35

years of clinical experience in evaluating, treating, and conducting research with patients with

gender dysphoria and other issues related to gender identity. The materials I have relied upon in

preparing this report are the same types of materials that experts in my field of study regularly

rely upon when forming opinions on the subject. I may wish to supplement these opinions or the

bases for them as a result of new scientific research or publications or in response to statements

and issues that may arise in my area of expertise.




                                                  4
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 5 of 12 PageID #: 188




       15.     I am being compensated at an hourly rate for actual time devoted, at the rate of

$400 per hour for any clinical services, review of records, or preparation of reports or

declarations; $500 per hour for deposition testimony; $600 per hour for in-person court

testimony or by half day increments, whichever is less; $2000 per half day for travel time (or

otherwise); $4,000 per full day spent out of the office for deposition testimony; and $4,800 per

full day spent out of the office for trial testimony. My compensation does not depend on the

outcome of this litigation, the opinions I express, or the testimony I provide.

                                     GENDER DYSPHORIA

       16.     The term “transgender” is used to describe someone who experiences any

significant degree of misalignment between their gender identity and their assigned sex at birth.

       17.     Gender identity describes a person’s internalized, inherent sense of who they are

as a particular gender (e.g, male or female). For most people, their gender identity is consistent

with their assigned birth sex. Most individuals assigned female at birth grow up, develop, and

manifest a gender identity typically associated with girls and women. Most individuals assigned

male at birth grow up, develop, and manifest a gender identity typically associated with boys and

men. For transgender people, that is not the case. Transgender women are individuals assigned

male at birth who have a persistent female identity. Transgender men are individuals assigned

female at birth who have a persistent male identity.

       18.     Although the precise etiology of gender identity is unknown, research indicates

that gender identity has a biological component, meaning that each person’s gender identity

(transgender and non-transgender individuals alike) is, in part, influenced by biological factors,

and not just social, cultural, and behavioral ones.




                                                  5
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 6 of 12 PageID #: 189




       19.           Regardless of the precise origins of a person’s gender identity, there is a medical

consensus that gender identity is deep-seated, set early in life, and impervious to external

influences.

       20.           The American Psychiatric Association’s Diagnostic and Statistical Manual of

Mental Disorders (2013) (“DSM-5”) is the current, authoritative handbook on the diagnosis of

mental disorders. Mental health professionals in the United States, Canada, and other countries

throughout the world rely upon the DSM-5. The content of the DSM-5 reflects a science-based,

peer-reviewed process by experts in the field.

       21.        Being transgender is not a mental disorder. See DSM-5. Men and women who are

transgender have no impairment in judgment, stability, reliability, or general social or vocational

capabilities solely because of their transgender status.

       22.        Gender dysphoria (GD) is the diagnostic term in the DSM-5 for the condition that

can manifest when a person suffers from clinically significant distress or impairment associated

with an incongruence or mismatch between a person’s gender identity and assigned sex at birth.

       23.        The diagnosis of GD in the DSM-5 (pps. 451-459) involves two major diagnostic

criteria for adolescents and adults, synopsized below:

       a. A marked incongruence between one’s experienced/expressed gender and assigned

              gender, of at least six months’ duration, as manifested by at least two of the

              following:

                i.      A marked incongruence between one’s experience/expressed gender and

                        primary and/or secondary sex characteristics.

               ii.      A strong desire to be rid of one’s primary and/or secondary sex characteristics

                        because of a marked incongruence with one’s experience/expressed gender.



                                                       6
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 7 of 12 PageID #: 190




              iii.   A strong desire for the primary and/or secondary sex characteristics of the

                     other gender.

              iv.    A strong desire to be of the other gender.

               v.    A strong desire to be treated as the other gender.

              vi.    A strong conviction that one has the typical feelings and reactions of the other

                     gender.

       b. The condition is associated with clinically significant distress or impairment in social,

             occupational, or other important areas of functioning.

       24.       The clinically significant emotional distress experienced as a result of the

incongruence of one’s gender with their assigned sex and the physiological developments

associated with that sex is the hallmark symptom associated with gender dysphoria.

       25.       Only a subset of transgender people have the clinically significant distress or

impairment that qualifies for a diagnosis of gender dysphoria.

       26.       Individuals with gender dysphoria may live for a significant period of their lives

in denial of these symptoms. Some transgender people may not initially have the language for

their distress or the resources to find support until well into adulthood.

       27.       Particularly as societal acceptance towards transgender individuals grows and

there are more examples of successful transgender individuals represented in media and public

life, younger people in increasing numbers have access to medical and mental health resources

that help them understand their experience and allow them to obtain medical support at an earlier

age and resolve the clinical distress associated with gender dysphoria.




                                                   7
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 8 of 12 PageID #: 191




                        TREATMENTS FOR GENDER DYSPHORIA

        28.     Gender dysphoria has well-established community standards for treatment, which

are highly effective as applied in an individualized treatment plan for patients with this

diagnosis.

        29.     The American Medical Association (“AMA”), the Endocrine Society, the

American Psychiatric Association, and the American Psychological Association all agree that

medical treatment for gender dysphoria is medically necessary and effective. See American

Medical Association (2008), Resolution 122 (A-08) (attached as Exhibit C); American

Psychiatric Association, Position Statement on Access to Care for Transgender and Gender

Variant Individuals (2012) (attached as Exhibit D); Endocrine Treatment of Gender-

Dysphoric/Gender-Incongruent Persons: An Endocrine Society Clinical Practice Guideline

(2017) (attached as Exhibit E); American Psychological Association Policy Statement on

Transgender, Gender Identity and Gender Expression Nondiscrimination (2008) (attached as

Exhibit F). 1

        30.     The protocol for treatment of gender dysphoria is set forth in the WPATH

standards and in the Endocrine Society Guidelines. First developed in 1979 and currently in their

seventh version, the WPATH standards set forth the authoritative protocol for the evaluation and

treatment of gender dysphoria. This approach is followed by clinicians caring for individuals

with gender dysphoria. As stated above, I was a member of the WPATH committee that authored




1
 Additional organizations that have made similar statements include: the American Academy of
Child & Adolescent Psychiatry, American Academy of Family Physicians, American Academy
of Nursing, American College of Nurse Midwives, American College of Obstetrics and
Gynecology, American College of Physicians, American Medical Student Association, American
Nurses Association, American Public Health Association, National Association of Social
Workers, and National Commission on Correctional Health Care.

                                                 8
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 9 of 12 PageID #: 192




the SoC (Version 7), published in 2011. A true and correct copy of that document is attached

hereto as Exhibit G.

        31.     Depending on the needs of the individual, a treatment plan for persons diagnosed

with gender dysphoria may involve components that are psychotherapeutic (i.e., counseling as

well as social role transition – living in accordance with one’s gender in name, dress, pronoun

use); pharmacological (i.e., cross-sex hormone therapy); and surgical (i.e., gender confirmation

surgeries, like hysterectomy for those transitioning to the male gender and orchiectomy for those

transitioning to the female gender). Under each patient’s treatment plan, the goal is to enable the

individual to live all aspects of one’s life consistent with his or her gender identity, thereby

eliminating the distress associated with the incongruence. Gender dysphoria is therefore a

curable medical condition when treated appropriately.

        32.     Individual patients’ treatment needs vary. For example, some patients need

hormone therapy and surgical intervention, while others need just one or neither. Generally,

medical intervention is aimed at bringing a person’s body into some degree of conformity with

their gender identity.

        33.     Many of the same types of surgical care prescribed for gender dysphoria—

including mastectomies, hysterectomies, and genital reconstruction—are routinely performed as

medically necessary care for other medical conditions.

        34.     Under the WPATH standards, genital and breast/chest surgeries as medically

necessary treatments for gender dysphoria are to be undertaken only after assessment of the

patient by qualified mental health professionals. These surgeries may be performed once there is

written documentation that this assessment has occurred and that the person has met the criteria

for referral for a specific surgical treatment.



                                                  9
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 10 of 12 PageID #: 193




        35.        Under the WPATH standards, one referral from a qualified mental health

professional is needed for breast/chest surgery. The patient must also meet the following criteria

              a.   Persistent, well-documented gender dysphoria.

              b. Capacity to make a fully informed decision and to consent for treatment.

              c. Age of majority in a given country (if younger, follow the SOC for children and

                   adolescents).

              d. If significant medical or mental health concerns are present, they must be

                   reasonably well controlled.

           SDSEHP’S CATEGORICAL EXCLUSION OF COVERAGE FOR
       “SERVICES OR DRUGS RELATED TO GENDER TRANSFORMATIONS”

        36.        There is no legitimate medical basis for SDSEHP’s exclusion (ww), which

categorically excludes coverage for “[s]ervices or drugs related to gender transformations.”

        37.        Contrary to Defendants’ Answer at ¶¶ 9, 22, there is no “existing dispute in the

medical field” regarding “whether there is a legitimate medical justification” for such exclusions.

That statement may have been true 30 years ago, but it is clearly out of step with recent decades

of work in this field.

        38.        As discussed above, every major medical organization in the United States,

including the AMA, the Endocrine Society, the American Psychiatric Association, and the

American Psychological Association agrees that transition related care, including cross-sex

hormone therapy and surgery, is medically necessary and effective treatment for individuals with

gender dysphoria.

        39.        The SDSEHP at page 11 defines “Medically Necessary” as “Health care services

or supplies needed to prevent, diagnose or treat an illness, injury, condition, disease or its

symptoms and that meet accepted standards of medicine.” There is no dispute in the mainstream


                                                   10
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 11 of 12 PageID #: 194




medical community that transition-related care, including cross-sex hormone therapy and gender

confirmation surgery, treats an “illness” or “condition,” and that such care “meet[s] accepted

standards of medicine.”

       40.     As recently summarized by WPATH’s “Position Statement on Medical Necessity

of Treatment, Sex Reassignment, and Insurance Coverage in the U.S.A.” (attached as Exhibit H),

decades of studies and research have demonstrated that transition-related care, including cross-

sex hormone therapy and surgery, is safe and effective. Based on this robust body of research, an

independent medical board in the U.S. Department of Health & Human Services issued a

decision in 2014, rescinding a Medicare policy that had excluded surgery from Medicare

coverage (attached as Exhibit I). The decision explained that the Medicare surgery exclusion for

patients with a diagnosis now known as gender dysphoria was based on a medical review

conducted in 1981 and failed to take into account subsequent major developments in surgical

techniques and medical research. The Board stated: “We have no difficulty concluding that the

new evidence, which includes medical studies published in the more than 32 years since issuance

of the 1981 report underlying the” surgery exclusion “and demonstrates that transsexual surgery

is safe and effective and not experimental.” Ex. I. at 8.

       41.     The research and studies supporting the medical necessity, safety, and

effectiveness of surgical care for gender dysphoria is the same type of evidence-based data that

the medical community routinely relies upon when treating other medical conditions.

       42.     The widespread acceptance of the treatments for gender dysphoria, including

cross-sex hormones and sex reassignment (gender confirmation) surgery, has resulted in the

coverage for these therapies by many insurance providers over the past 15 years. For example,

the coverage guidelines for Aetna, Anthem, Blue Cross Blue Shield of North Dakota, Cigna, and



                                                 11
Case 5:17-cv-05080-JLV Document 31-5 Filed 10/26/18 Page 12 of 12 PageID #: 195
